PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Gillissen et al.
Application No. 15/832,303
Filed: 5 Dec 2017
For: PRINTED HEATER ELEMENTS INTEGRATED IN CONSTRUCTION MATERIALS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 21, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 12, 2019, which set a shortened statutory period for reply of three (3) months.  Accordingly, the application became abandoned on March 13, 2020.  A Notice of Abandonment was mailed on August 6, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Non-Final Office Action, (2) the petition fee of $1050.00, and (3) a proper or an adequate statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3761 for appropriate action in the normal course of business on the reply received October 21, 2021.

Telephone inquiries concerning this decision should be directed to Selena Hamilton at(571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET